JUSTICE SIMON, dissenting: The majority is right; the only question in this case is the factual one of causation: What prompted Goldsamt’s attempted suicide? Was it in whole or in part the proposed changes in working conditions at Hart, Schaffner & Marx? I believe that the manifest weight of the evidence supports Mr. Goldsamt’s position that it was anxiety caused by the proposed work changes. Although the arbitrator, the Commission, the circuit court, and now a majority of this court have each found that the attempted suicide was not caused by the work changes, these findings were based primarily on the testimony of one expert witness, Dr. Earl Solon. I find his testimony to be ambiguous and not very credible. When the weakness of Dr. Solon’s testimony is acknowledged, it is apparent that the overwhelming weight of the evidence supports Mr. Goldsamt. Hart, Schaffner & Marx proposed certain changes in working conditions for cutters before the suicide attempt, and Mr. Goldsamt was extemely anxious about the effects that those changes would have on him. Although the work changes were not implemented until after the attempted suicide, they had been under discussion as a proposal for at least a year. Mr. Goldsamt had attended several union meetings at which employees discussed their opposition to the changes. He testified that he was so “upset” by the proposed changes in working conditions that he “just jumped out.” Under the old work system which had been in effect as long as Mr. Goldsamt had worked at Hart, Schaffner & Marx, each cutter cut an entire suit. Under the new system each cutter only would cut a small portion of each suit. The union vigorously opposed the new system, fearing that it would move some cutters out of the cutting room and might lead to lower wages for cutters. Moreover, the evidence establishes that both the union and the employer foresaw that some older employees like Mr. Goldsamt might not be able to cope with the new system and would have to be dismissed. The proposed changes in working conditions, however, represented much more to cutters like Jakob Goldsamt than the dangers of lower pay and early retirement. By moving some cutters out of the cutting room and by abolishing the cutters’ traditional work patterns, the new work system threatened to destroy the trade to which Jakob Goldsamt had devoted most of his working life after coming to the United States. A union official testified that the new work system was a devastating blow to the cutters’ pride in their work “[b]ecause it would eliminate a number of men out of the cutting room. The cutting was a trade. It was a trade and by putting in [the new] system, they threw the trade out the window.” Dr. Adrian Finkelstein, a psychiatrist, testified that Goldsamt’s concern with the proposed work changes was “a clear precipitating factor” in the suicide attempt. “[T]he working conditions triggered his state of mind and then his desperation ***.” The doctor noted that it was irrelevant whether the work changes had been implemented at the time of the suicide attempt; “just hearing about the possibility they would take place” would be enough to cause Mr. Goldsamt’s condition. In concluding that the proposed work changes caused the suicide attempt, Dr. Finkelstein placed special significance upon the situs of the suicide attempt — the Hart, Schaffner & Marx factory: “I see it more pertinent for him to attempt to do something there where he is close to his work situation and bothered by the work situation than *** jumping from a bridge.” In contrast, Dr. Solon observed that he had no independent recollection of his observations of Mr. Goldsamt; he could only testify by reference to notes that he had made in his first interview with the patient and by reference to a letter that he had sent to Goldsamt’s counsel. The interview occurred only three days after the suicide attempt and was conducted in the intensive-care ward of the hospital to which Goldsamt was brought. Dr. Solon admitted that because of Mr. Goldsamt’s precarious condition he “was not able to be very cooperative.” Under these conditions and after what he had been through I do not see how anyone could expect Jakob Goldsamt to have been logical in this interview or to remember the circumstances and causes of his suicide attempt. Dr. Solon himself conceded that Goldsamt’s consciousness of why he had attempted suicide may well have been obliterated by the time he was interviewed in the hospital. In its effort to infuse Dr. Solon’s hospital interview with some significance, the majority emphasizes the passage in Dr. Solon’s interview notes relating that the patient felt he had been “recently betrayed by a friend in whom he has [placed] his confidence.” This reference is ambiguous at best and does not establish the alleged betrayal as an independent precipitating factor in the suicide attempt. Dr. Finkelstein testified that he did not believe that the alleged betrayal had anything to do with the suicide attempt. Moreover, Goldsamt was never asked whát he meant when he said in the hospital interview that he felt betrayed by a “friend.” It is understandable that a person who had three days before undergone serious physical and mental trauma, who after his entire family perished in the horrors of Nazi concentration camps came to this country to live a lonely and secluded life with few social contacts, and who only spoke English imperfectly, might refer allegorically to Hart, Schaffner & Marx, his employer of 20 years, as a “friend.” The record contains no other clue as to the identity of the “friend.” The majority opinion also relies strongly on the letter to Mr. Goldsamt’s counsel in which Dr. Solon observed that the patient had never mentioned the proposed work changes during the course of his treatment. The letter also observed that it would be inconsistent with the “general understanding of paranoid psychotic processes to [attribute] this as a significant contributing factor to his illness.” (Emphasis added.) Later testimony by Dr. Solon, however, makes clear that he did not mean that the proposed work changes were not a substantial precipitating factor in causing the suicide attempt; the doctor simply meant that the work changes were not the cause of Mr. Goldsamt’s preexisting mental condition of isolation and depression. Dr. Solon explained that, in attempting suicide, Mr. Goldsamt subconsciously was hoping to escape “[f]rom things that were distressing him.” Observing that “[t]he job is a part of a man’s meaning and place,” Dr. Solon conceded that anxiety over the work changes might have partly caused the suicide attempt. The doctor described the work changes as a “final blow” to Mr. Goldsamt, one which substantially aggravated his preexisting mental condition, and which was one of the aggravating factors that caused him to jump. Testifying in medical terms and not in legal conclusions, Dr. Solon appeared to be saying that the proposed work changes were a factor causing substantial aggravation to Mr. Goldsamt’s preexisting mental condition and that those changes may have provided a crucial catalyst in causing the suicide attempt. A work-related aggravation of a preexisting condition is compensible. See Brooks v. Industrial Com. (1979), 78 Ill. 2d 150, 155; Illinois Valley Irrigation, Inc. v. Industrial Com. (1977), 66 Ill. 2d 234, 240. Given the weakness and ambiguity of Dr. Solon’s testimony, I do not think that it warrants the substantial reliance that the majority places on it. Even if this reliance were appropriate, I believe that it actually supports an award in this case. The overwhelming credible evidence favors the claimant’s position that the proposed changes in working conditions were a substantial precipitating factor in the suicide attempt. I especially note that no substantial evidence was introduced to establish other reasons for what Goldsamt did. His physical ailments, his guilt feelings toward his family, and the suggestion that the “friend” was a person, all referred to by the majority, are all speculations with no evidence establishing they were the reasons. I would reverse the findings of the circuit court and remand this cause to the Commission for the determination of an appropriate award.